


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.7



 
CONSULTING  AND RESTRICTED STOCK GRANT AGREEMENT
 


 
This Consulting Agreement (this “Agreement”) is made and entered into as of
October 1, 2009 (the “Effective Date”) by and between Veritec, Inc., (“Veritec,
Inc.” or “the company”) a Nevada corporation with its principal offices at 2445
Winnetka Avenue N., Golden Valley, MN  55427, and __________________________
(“Consultant”), a Nevada corporation located at _____________________.
 
1. Engagement and Responsibilities / Warranties
 
1.1 Upon the terms and subject to the conditions set forth in this Agreement,
Veritec, Inc. hereby engages Consultant as a non-exclusive consultant and
Consultant accepts such engagement.  Unless Veritec, Inc.’s Chief Executive
Officer consents otherwise in writing, Consultant agrees that James E. Hock
shall primarily render the services of Consultant under this Agreement.
 
1.2 The Consultant acknowledges that Veritec, Inc. desires to accomplish the
following:
 
a.  
The company wants to contact various additional market makers within the scope
of the company’s capitalization and inform them of the opportunities within
Veritec, Inc.

 
b.  
Veritec, Inc. wishes to create a public awareness of the stock issue via the
Internet, broker dealer relations, and use of financial news networks, and
sponsored investment banking conferences.

 
c.  
The company desires to pursue a five million dollar financing, sale of equity,
or combination thereof through a private placement.

 
d.  
The company will consider pursuing a merger and acquisition program by locating
and evaluating synergistic opportunities that could be beneficial towards the
total evaluation and growth of Veritec, Inc.

 
e.  
The company wishes to be introduced to established and respected Broker Dealer
Organizations, Exchanges’ and Registered Associations’ market participants,
Brokerage Firms, Financial institutions, and Money Managers.

 
1.3 Consultant’s duties and responsibilities shall include identifying,
developing and promoting the formation of relationships with Persons (defined in
Section 2, herein) that may be beneficial to Veritec, Inc. in furtherance of
those objectives described above in Section 1.2 of this Agreement.
These relationships would include potential strategic partners, merger or
acquisition candidates, customers, business contacts, agents, consultants,
broker dealers and other valuable contacts for Veritec, Inc.
 
 
1.4 Veritec, Inc. acknowledges that Consultant retains the right to provide
consulting services to other Persons and nothing in this Agreement shall be
construed to limit or restrict Consultant in conducting such business with
respect to others, or in rendering advice to others or conducting any other
business.
 
1.5 Consultant warrants that (A) it has the full power, right and authority to
enter into this Agreement, to carry out its obligations under this Agreement,
and that this Agreement is binding and enforceable against it; and (B) the
execution of this Agreement and the performance of its obligations hereunder
does not and will not violate any applicable law, rule or regulation or
otherwise conflict with or violate any other agreement to which the Consultant
is a party which is or would reasonably be expected to have a materially adverse
effect to this Agreement or any transactions or arrangements contemplated
hereunder.
 
The Company acknowledges that _______________________ is not a broker dealer and
will not partake in the following activities:
 
a.  
Provide evaluations.

 
b.  
Negotiate or advise to the structure or terms of a security offering.

 
c.  
Participate in negotiations with third-party investors.

 
d.  
Perform due diligence for broker dealers.

 
e.  
Participate in the preparation or distribution of documents relating to a
securities offering.

 
f.  
Participate in securities distribution.

 
2. Definitions
 
For purposes of this Agreement, the term “Person” shall mean an individual,
corporation, partnership, Limited Liability Company or partnership, association,
trust, government or governmental agency, or other entity.  All individuals,
whether acting in their individual capacities or as employees of other entities,
shall be executive management level decision makers for and within each of their
respective organizations.
 
3.           Compensation; Reimbursement of Expenses
 
Consultant’s capital compensation is fee based and will not be percentage based
in relation to any type of securities offering.  Consultant shall not be
obligated to spend any fixed or minimum number of hours in the performance of
its duties pursuant to this Agreement.
 
Consultant’s compensation package will be as follows:
 
 
A.
Term of Consulting Period.  The term of this Agreement will be 12 months.

 
 
B.
Monthly Payments.   In consideration of services rendered, the company will pay
Consultant fees in the amount of $4,000 per month.  The first month’s sum of
$4,000 is payable in advance and this sum will be remitted within 10 days from
execution of this Agreement.  The sum of $4,000 per month thereafter will become
due on the 1st day of each month.  The monthly payments that become due will
accumulate and will become due and owing upon the earlier of (i) the natural
expiration of the 12 month term of this Agreement, or (ii) the closing date  of
the company’s debt or equity financing.

 
 
40

--------------------------------------------------------------------------------

 
 
C.
Restricted Stock.  In consideration of services rendered, Consultant may earn
and be granted up to Five Hundred Thousand (500,000) restricted shares in
Veritec, Inc. over the 12 month term of this Agreement.  Restricted shares shall
be granted for each fully completed month of services on a pro rata basis over
the 12 month term of this Agreement (that is, 41,666.67 shares per
month).  Unless required more frequently under U.S. Securities laws, the company
will effect the issuance of restricted share certificates to Consultant on a
quarterly basis.  The restricted stock shares issued to Consultant hereunder
shall not have anti-dilution rights.  The period(s) of the restrictions on the
shares of restricted stock shall be such period(s) that are prescribed under
U.S. Securities laws.  Further, Consultant shall execute the company’s standard
form of Restricted Stock Agreement promptly upon the company’s presentation of
such agreement to Consultant.

 
 
D.
Expenses.  Veritec, Inc. agrees to reimburse Consultant for all reasonable
out-of-pocket expenses and disbursements incurred in connection with this
retention that are approved in advance in writing by Veritec, Inc.’s Chief
Executive Officer.  Consultant will submit all receipts to the company within 30
days of incurring the expense.

 
4.           Term of Engagement / Termination
 
4.1  Consultant’s engagement pursuant to this Agreement shall commence on the
Effective Date hereof and continue for a period of 12 months.
 
4.2  Either party may terminate this Agreement in the event the other party
commits a material breach of this Agreement and fails to cure such breach within
fifteen (15) days of receiving written notice of the breach from the other
party.
 
4.3  Either party may terminate this Agreement at any time, without cause, upon
written notice to the other.  If Consultant terminates this Agreement without
cause prior to the natural 12 month expiration date of this Agreement, then (i)
the company shall have no obligation to remit to Consultant any accrued monthly
fees that have become due and are unpaid, and (ii) all shares of restricted
stock granted to Consultant for which the restriction period under U.S.
Securities laws has not lapsed shall be forfeited to the company without payment
therefore.  If Veritec, Inc. terminates this Agreement without cause prior to
the natural 12 month term of this Agreement, then Veritec, Inc.  shall
thereafter promptly (i) remit to Consultant all accrued monthly consulting fees
that have become due (to the extent same were not previously paid), and (ii)
notify the company’s stock transfer agent to issue and deliver restricted stock
certificates to Consultant that evidence the pro rata number of restricted
shares earned by Consultant up to the date of notice of termination of this
Agreement.
 


 
5.           Indemnification / Limitation of Liability
 
5.1  Veritec, Inc. agrees to defend and indemnify Consultant and its directors,
officers, agents and employees (“Indemnified Parties”), from and against any
claims, damages or liabilities that become payable or are paid by the
Indemnified Parties to third parties resulting from any final judicial decision
without opportunity for appeal  to the extent resulting from Veritec, Inc.’s
violation of applicable law.  If a claim for indemnification hereunder is to be
made by any Indemnified Party entitled to be indemnified hereunder, such party
shall provide prompt written notice to Veritec, Inc. of the commencement of such
action or assertion of such claim, but the failure to give such notice shall not
affect any obligation of Veritec, Inc. to indemnify such party, except to the
extent (and only to the extent) that Veritec, Inc. is materially prejudiced in
its defense. Veritec, Inc. will not, however, be responsible for any claims,
liabilities, losses, damages or expenses which are determined to have resulted
from Consultant’s violation of applicable law, material breach of this
Agreement, bad faith or willful misconduct.  Veritec, Inc. also agrees that no
Indemnified Party shall have any liability to Veritec, Inc. for or in connection
with such engagement except for any such liability for losses, claims, damages,
liabilities or expenses incurred by Veritec, Inc. that is determined to have
resulted from Consultant’s violation of applicable law, material breach of this
Agreement, bad faith or willful misconduct.
 
5.2  Consultant agrees to defend and indemnify Veritec, Inc. and its directors,
officers, agents and employees (“Veritec Indemnified Parties”), from and against
any claims, damages or liabilities that become payable or are paid by the
Veritec Indemnified Parties to third parties resulting from any final judicial
decision without opportunity for appeal to the extent resulting from
Consultant’s violation of applicable law.  If a claim for indemnification
hereunder is to be made by any Veritec Indemnified Party entitled to be
indemnified hereunder, such party shall provide prompt written notice to
Consultant of the commencement of such action or assertion of such claim, but
the failure to give such notice shall not affect any obligation of Consultant to
indemnify such party, except to the extent (and only to the extent) that
Consultant is materially prejudiced in its defense.  Consultant will not,
however, be responsible for any claims, liabilities, losses, damages or expenses
which are determined to have resulted from Veritec, Inc.’s violation of
applicable law, material breach of this Agreement, bad faith or willful
misconduct.  Consultant also agrees that no Veritec Indemnified Party shall have
any liability to Consultant for or in connection with such engagement except for
any such liability for losses, claims, damages, liabilities or expenses incurred
by Consultant that is determined to have resulted from Veritec, Inc.’s violation
of applicable law, material breach of this Agreement, bad faith or willful
misconduct.
 
5.3  LIMITATION OF LIABILITY.  UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS), EVEN IF A
REPRESENTATIVE OF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.   IN NO EVENT WILL THE AGGREGATE LIABILITY OR OBLIGATIONS OF VERITEC
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR OTHERWISE EXCEED THE
TOTAL AMOUNT THAT BECOMES DUE AND OWING TO CONSULTANT UNDER SECTION 3 HEREIN
DURING THE TERM OF THIS AGREEMENT.
 
6.           Corporate Obligations
 
The obligations of the parties are solely corporate obligations, and no officer,
director, employee, agent, shareholder or controlling person of a party shall be
subject to any personal liability whatsoever to the other party, nor will any
such claim be asserted by or on behalf of any other party to this Agreement.
 
7.           Miscellaneous
 
7.1  Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, postage prepaid,
addressed to the party at the address set forth in the opening paragraph of this
Agreement.  Any Notice, other than a Notice sent by registered or certified
mail, shall be effective when received; a Notice sent by registered or certified
mail, postage prepaid return receipt requested, shall be effective on the
earlier of when received or the third day following deposit in the United States
mail.  Any party may from time to time change its address for further Notices
hereunder by giving notice to the other party in the manner prescribed in this
Section.
 
7.2  Entire Agreement.  Except for the parties’ confidentiality agreement of
even date herewith, this Agreement contains the sole and entire agreement and
understanding of the parties with respect to the entire subject matter of this
Agreement, and any and all prior discussions, negotiations, commitments and
understandings, related to the subject matter of this Agreement are hereby
merged herein.
 
7.3  Waiver and Amendment.  No provision of this Agreement may be waived unless
in writing signed by the party against whom enforcement is sought, and waiver of
any one provision of this Agreement shall not be deemed to be a waiver of any
other provision.  This Agreement may be amended only by a written agreement
executed by all of the parties to this Agreement.
 
7.4  Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of California without giving effect to the principles of
conflicts of law thereof.
 
 
41

--------------------------------------------------------------------------------

 
7.5  Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision  shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
7.6  Captions.  The various captions of this Agreement are for reference only
and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.
 
7.7  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
7.8  Attorneys' Fees.  If any action or proceeding is brought to enforce or
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, reasonable
attorneys' fees to be fixed by the court.  The prevailing party is the party who
is entitled to recover the costs of its action or proceeding, whether or not
such action or proceeding proceeds to final judgment.  A party not entitled to
recover its costs of suit may not recover attorneys' fees.  No sum for
attorneys' fees shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover its costs or
attorneys' fees.
 
7.9  Judicial Interpretation.  Should any provision of this Agreement or any of
the warrants require judicial interpretation, it is agreed that a court
interpreting or construing the same shall not apply a presumption that the terms
hereof or thereof shall be more strictly construed against any person by reason
of the rule of construction that a document is to be construed more strictly
against the person who itself or through its agent prepared the same, it being
agreed that all parties have participated in the preparation of this Agreement.
 
In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.
 
 
VERITEC, INC.

 


By:  /s/ Jeffrey Hattara                            
                           Jeffrey Hattara President & CEO
 
 

 
By:
/s/ Jim Hock                          

 
Jim Hock President

 
 42

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------